Citation Nr: 0835039	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-08 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the St. Louis, Missouri RO in September 
2007.  

The Board remanded the issue on appeal to the RO for further 
development in October 2007.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1965 to June 1968.  

2.  In October 2008, the Board received notification 
confirming that the veteran had died on July [redacted], 2008 prior 
to final appellate consideration of his appeal.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim on appeal.  
38 U.S.C.A. § 7104(a) (West 2007); 38 C.F.R. § 20.1302 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran is shown to have died during the 
pendency of the appeal.  As a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  

The consideration of this appeal on the merits has been 
rendered moot by virtue of the death of the veteran and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2007); 38 C.F.R. § 20.1302 (2007).  

In taking this action, the Board intimates no opinion as to 
the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  See 38 C.F.R. § 20.1106 
(2007).  


ORDER

The appeal is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


